Case 4:21-cv-00046-KGB-JTR Document 2 Filed 01/19/21 Page 1 of 11




                          4:21-cv-46-KGB-JTR




                                                                Baker
                                                      Ray
Case 4:21-cv-00046-KGB-JTR Document 2 Filed 01/19/21 Page 2 of 11
Case 4:21-cv-00046-KGB-JTR Document 2 Filed 01/19/21 Page 3 of 11
Case 4:21-cv-00046-KGB-JTR Document 2 Filed 01/19/21 Page 4 of 11
Case 4:21-cv-00046-KGB-JTR Document 2 Filed 01/19/21 Page 5 of 11
Case 4:21-cv-00046-KGB-JTR Document 2 Filed 01/19/21 Page 6 of 11
Case 4:21-cv-00046-KGB-JTR Document 2 Filed 01/19/21 Page 7 of 11
Case 4:21-cv-00046-KGB-JTR Document 2 Filed 01/19/21 Page 8 of 11
Case 4:21-cv-00046-KGB-JTR Document 2 Filed 01/19/21 Page 9 of 11
Case 4:21-cv-00046-KGB-JTR Document 2 Filed 01/19/21 Page 10 of 11
Case 4:21-cv-00046-KGB-JTR Document 2 Filed 01/19/21 Page 11 of 11
